OPINION — AG — **** STUDENTS AND FACULTY — UNIVERSITY OWNED HOUSING LEGAL RESIDENCE FOR VOTING PURPOSES **** BOTH FACULTY MEMBERS AND STUDENTS AT THE UNIVERSITY OF OKLAHOMA, WHETHER LIVING IN UNIVERSITY OWNED HOUSING SITUATED WITHIN THE ANNEXED AREA OF THE CITY OF NORMAN OR PRIVATE HOUSING SITUATED WITHIN THE ANNEXED AREA OF NORMAN, MAY REGISTER AND VOTE IN NORMAN CITY ELECTIONS, COUNTY, STATE, AND FEDERAL ELECTIONS IF THEIR LEGAL RESIDENCE IS WHERE THEY ARE LIVING AND IF THEY ARE OTHERWISE QUALIFIED ELECTORS. BOTH FACULTY MEMBERS AND STUDENTS LIVING IN UNIVERSITY OWNED HOUSING NOT SITUATED WITHIN THE ANNEXED AREA OF THE CITY OF NORMAN, MAY NOT VOTE IN NORMAN ELECTIONS; BUT, IF THEY ARE QUALIFIED ELECTORS WHO HAVE ESTABLISHED THEIR RESIDENCE WHERE THEY ARE LIVING THEY MAY REGISTER AND VOTE IN COUNTY, STATE AND FEDERAL ELECTIONS. CITE: 26 O.S. 1961 93.1 [26-93.1], ARTICLE III, SECTION 6, ARTICLE III, SECTION 1, 26 O.S. 1961 25 [26-25] (WILLIAM M. BONNELL)